17-13381-scc        Doc 1066         Filed 12/04/18 Entered 12/04/18 15:10:51                   Main Document
                                                   Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re:                                                           :    Chapter 11
                                                                 :
 CM WIND DOWN TOPCO INC.                                         :     Case No. 17-13381 (SCC)
                                                                 :
                   Reorganized Debtor.1                          :
                                                                 :
 ----------------------------------------------------------------x

        ORDER SUSTAINING REORGANIZED DEBTOR’S ELEVENTH OMNIBUS
                       OBJECTION (SUBSTANTIVE) TO CLAIMS
          (No Liability Claims, Reduce and Allow Claims, and Late Filed Claims)

                   Upon the Objection [ECF No. 1039] (the “Objection”)2 of the above-captioned

 debtor (the “Reorganized Debtor”), on behalf of itself and its affiliates that were former debtors

 in the above-captioned case (each such affiliate, a “Former Debtor” and together with the

 Reorganized Debtor, the “Reorganized Company”), pursuant to sections 105(a) and 502(b) of

 title 11 of the United States Code (the “Bankruptcy Code”), Rule 3007 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), the Claims Procedures, the Procedures Order

 and the Case Closing Order; and the Bankruptcy Court having jurisdiction to consider the

 Objection and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

 consideration of the Objection and the relief requested therein being a core proceeding pursuant

 to 28 U.S.C. § 157(b); and venue being proper before the Bankruptcy Court pursuant to

 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Objection having been provided;



 1
     The last four digits of the Reorganized Debtor’s tax identification number are 9663. The location of the
     Reorganized Debtor’s service address is: 3280 Peachtree Road, N.W., Suite 2200, Atlanta, Georgia 30305.

 2
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Objection.
17-13381-scc      Doc 1066      Filed 12/04/18 Entered 12/04/18 15:10:51              Main Document
                                              Pg 2 of 3


 and the Bankruptcy Court having found and determined that the relief sought in the Objection is

 in the best interests of the Reorganized Company, their estate and former estates, creditors, and

 all parties in interest, and that the legal and factual bases set forth in the Objection establish just

 cause for the relief granted herein; and upon all of the proceedings had before this Court; and

 after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Objection is SUSTAINED as set forth herein.

        2.      Any response to the Objection not otherwise withdrawn, resolved, or adjourned is

 hereby overruled on its merits.

        3.      Each of the No Liability Claims listed on Schedule 1 annexed hereto under the

 heading “No Liability Claims” is disallowed and expunged in its entirety.

        4.      Each of the Reduce and Allow Claims listed on Schedule 2 annexed hereto is

 hereby reduced and allowed in the amount set forth in Schedule 2 annexed hereto under the

 heading “Modified Amount.”

        5.      Each of the Late Filed Claims listed on Schedule 3 annexed hereto under the

 heading “Late Filed Claims” is disallowed and expunged in its entirety.

        6.      The Reorganized Debtor’s objection to each claim addressed in the Objection

 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This Order

 shall be deemed a separate Order with respect to each claim. Any stay of this Order pending

 appeal by any of the Claimants subject to this Order shall only apply to the contested matter

 which involves such Claimant and shall not act to stay the applicability and/or finality of this

 Order with respect to the other contested matters covered hereby.

        7.      This Order has no res judicata, estoppel, or other effect on the validity, allowance,

 or disallowance of, and all rights to object to or defend on any basis are expressly reserved with
17-13381-scc     Doc 1066      Filed 12/04/18 Entered 12/04/18 15:10:51             Main Document
                                             Pg 3 of 3


 respect to any No Liability Claim, Reduce and Allow Claim, or Late Filed Claim referenced

 and/or identified in the Objection that is not listed on Schedules 1, 2, or 3 annexed hereto.

          8.    The Reorganized Company’s rights to object to any No Liability Claim, Reduce

 and Allow Claim, or Late Filed Claim to which the Bankruptcy Court does not grant the relief

 requested herein on any other basis are fully reserved.

          9.    The Reorganized Company, the Claims and Noticing Agent, and the Clerk of this

 Bankruptcy Court are authorized to take all actions necessary or appropriate to give effect to this

 Order.

          10.   This Court shall retain jurisdiction to hear and determine all matters arising from

 or related to the implementation, interpretation, and/or enforcement of this Order.


 Dated: December 4, 2018                         /S/ Shelley C. Chapman
 New York, New York                              THE HONORABLE SHELLEY C. CHAPMAN
                                                 UNITED STATES BANKRUPTCY JUDGE
